 In the Matter Of INTERLAKE IRON CORPORATIONandLOCAL UNION 1657,STEEL WORKERS ORGANIZING COMMITTEE, C. I. O.Case No. R-3255.-Decided January 10, 1942Jurisdiction:pig iron, coke, and coal byproducts industry.Investigation and Certification of Representatives:existence of question. rivallabor organizations ; controversy concerning representation of employees ; con-tract entered into after Company had notice of petitioning union's claim torepresentation, no bar to prior certification issued more than 3 years ago, nobar to proceeding; election necessary.Spot check of authorization cards by Trial Examiner and report of Re-gional Director on evidence of unions' claim to represent employees aretaken not as proof of precise number of employees who desire to be repre-sented by the unions but rather to ascertain whether a substantial numberof employees desire to be so representedUnit Appropriate for CollectiveBargaining:unit as previously determined byBoard, comprising all employees paid on an hourly rate and heaters paid on amonthly rate, including laboratory samplers, but excluding supervisory em-ployees, cafeteria managers, patrolmen and watchmen, office employees, gateand first-aid men, bus operators, chemists, monthly paid yard clerks and weigh-masters, and blue-print boy; laboratory samplers previously excluded, includedat request of all parties.Mr. Lester Asher,for the Board.Pope & Ballard,byMr. Lee C. ShawandMr. Charles P. Preston,of Chicago, Ill., for the Company.Mr. John J. BrownleeandMr. George Mischeau,of Chicago, Ill.,for the S. W. O. C.Mr. John F. CusackandMr. Harry Snell,of Chicago, Ill., for theAssociation.Mr. Frederic B. Parkes, 2nd,of counsel to the Board.DECISIONANDDIRECTIONOF ELECTIONSTATEMENT OF THE CASEOn September 27,1941, Local Union 1657, Steel Workers OrganizingCommittee, C. 1. 0., herein called the S. W. O. C., filed with the RegionalDirector for the Thirteenth Region (Chicago, Illinois), a petition38 N. L.R B, No. 35.139 140DECISIONSOF NATIONALLABOR RELATIONS BOARDalleging that a question affecting commerce had arisen concerning therepresentation of employees of Interlake Iron Corporation, Chicago,Illinois, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.OnOctober 23, 1941, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board4 Rules and Regulations-Series 2, as amended, ordered an investigation and authorized the Re-gional Director to conduct it and to provide for an appropriate hearingupon due notice.On October 24 and 27, 1941, respectively, the Regional Director issueda notice of hearing and an order continuing hearing, copies of whichwere duly served upon the Company, the, S. W. O. C., and EmployeesAssociation of the Interlake Iron Corporation, herein called the Associ-ation, a labor organization claiming to represent employees directlyaffected by the investigation.Pursuant to notice, a hearing was heldon November 5 and 6, 1941, at Chicago, Illinois, before Will Maslow,the Trial Examiner duly designated by the Chief Trial Examiner.TheCompany, the S. W. O. C., and the Association were represented andparticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the hearing the Company andthe Association moved that the petition be dismissed on the groundsthat (1) inasmuch as the Board had certified the Association as thestatutory representative of the Company's employees in 1938, and theCompany and the Association, relying on such certification, had enteredinto a collective bargaining contract each year since 1938, the Boardiswithout power to change the bargaining agency; (2) the contractentered into on October 1, 1941, is a bar to a present investigation andcertification of representatives; and (3) the evidence of the S. W. O. C.'sclaim to represent the Company's employees submitted to the RegionalDirector fails to show that the S. W. O. C. represents a majority or evena substantial number of the Company's employees.The Trial Exam-iner reserved ruling on the motions for the Board.For reasons ap-pearing below, the motions are hereby denied.During the course ofthe hearing, the Trial Examiner made various rulings on other motionsand on objections to the admission of evidence.The Board has re-viewed the rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.On Novem-ber 28, 1941, the Company and the Association each filed a brief whichthe Board has considered.Upon the entire record in the case, the Board makes the following: INTERLAKE IRONCORPORATION141FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYInterlake Iron Corporation, a New York corporation, is engagedin the business of manufacturing and distributing pig iron, coke, andcoal byproducts at its plant at Chicago, Illinois.The Company op-erates manufacturing plants and blast furnaces in the States of Minne-sota,Pennsylvania,Ohio, and Illinois.Practically all the rawmaterials used each year by the Company at its Chicago plant, consist-ing chiefly of between 600,000 and 700,000 tons of iron ore, approxi-mately 1,000,000 tons of coal, and large quantities of limestone, areshipped to its plant from points outside the State of Illinois.Thetotal production of the Company's Chicago plant consists annually ofapproximately 350,000 tons of pig iron, 700,000 tons of coke, and largequantities of gas, tar, light oil, and ammonia.Approximately 35 per-cent of the pig iron and 25 percent of the coke are sold and shipped topoints outside the State of Illinois.Light oil and ammonia arealso sold and shipped throughout the United States.The Companyemploys approximately 1,000 employees at its Chicago plant.TI.THE ORGANIZATIONS INVOLVEDLocal Union 1657, Steel Workers Organizing Committee, is a labororganization affiliated with the Congress of Industrial Organizations,admitting employees of the Company to membership.Employees Association of the Interlake Iron Corporation is anunaffiliated labor organization admitting employees of the Company tomembership.III.THE QUESTION CONCERNING REPRESENTATIONOn November 9, 1937, the Board directed that an election be con-ducted among certain of the Company's employees to determine if theydesired to be represented by Amalgamated Association of Iron, Steel,and Tin Workers of North America, Local No. 1657, or by the Asso-ciation.'The Association won the election and was certified by theBoard as statutory representative on April 23, 1938.2On August 1,1938, the Company and the Association entered into a contract, forthe term of 1 year, recognizing the Association as the sole collectivebargaining agency for the Company's employees at its Chicago plant.Each year thereafter they negotiated a new contract.The contractiMatter of Interlake Iron CorporationandAmalgamated Association of Iron, Steel, andTin Workers of North Ameroca, Local No 1657,4 N. L. R B. 552 Ibid, 6 N.L. R.B. 780. 142DECISIONSOF NATIONALLABOR RELATIONS BOARDexecuted by the Company and the Association on October 1, 1940, pro-vides that it "shall remain in effect for one year from the date hereof.Negotiations for any change may start thirty (30) days prior to thesaid termination."On August 22, 1941, the Association and theCompany agreed that prior to October 1, 1941, they would meet tonegotiate a new agreement. In a letter dated September 18, 1941,the S. W. O. C. informed the Company of its claim to represent amajority of the Company's employees and protested the signing ofa new agreement with the Association.The Company replied in aletter dated September 22, 1941, that it could not negotiate with theS.W. O. C. for the reason that the Association had been certified bythe Board and that the Company was in the process of negotiating arenewal of its contract with the Association.On September 27, 1941,the S. W. O. C. filed its petition with the Regional Director.On September 24, 1941, the Company entered into negotiations withthe Association and after three or five conferences executed a con-tract dated October 1, 1941, recognizing the Association as the solecollective bargaining agency for the Company's employees at its Chi-cago plant and providing that the contract shall be in force for 1 year.The Company and the Association contend that their contract consti-tutes a bar to a present investigation and certification of representa-tives.We find this contention to be without merit since the contractwas entered into after the Company had notice of the S. W. O. C.'sclaim to represent employees of the Company.3The Company andthe Association also contend that the Board is without power to changethe bargaining agency, since, as mentioned above, the Board had pre-viously certified the Association as the statutory representative ofthe Company's employees and, pursuant to that certification, theCompany had entered into several contracts with the Association.In view of the fact that more than 3 years have elapsed since theoriginal certification was issued, Ave are of the opinion and find thatthe prior certificationis nobar to this proceeding.4Statements of the Regional Director and the Trial Examinerintroduced into evidence at the hearing show that the S. W. O. C. rep-resents a substantial number of employees in the unit hereinafterfound to be appropriate.'3 SeeMatter of The Great AtlanticitPacific Tea CompanyandUnited Retail and Whole-sale Employees of America,C. 1.0., 33 N. L R.B , No 189,and cases cited therein4 SeeMatter of Wilson if Co , Inc.andInternational Brotherhood of Teamsters,Chauf-feurs,Stablemen and Helpers of America,Local#202, affiliated with the A F of L,25N. L R B 938,and cases cited therein5The S W O. C submitted to the Regional Director 454 authorization cards,of which285 were dated between August 1 and October 1941, 26 were dated between April 1 andJuly 31,1941, 73 between January 1 and March 31, 1941, 5 between July 1 and December31, 1940, and 65 were undatedThe Regional Director reported that all the signatureswere apparently genuineDuring' the course of the hearing,the Trial Examiner made a INTERLAKE IRON .CORPORATION143We find that a questionhas arisen concerning the representation ofemployees of the Company.IV.THE EFFECTOF THE QUESTION'CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States and tendsto lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE APPROPRIATE UNITThe Company, the S. W. 0. C., and the Association stipulated atthe hearing that all hourly paid employees and heaters paid on amonthly basis, excluding supervisory employees, cafeteria managers,patrolmen and watchmen, and office employees, should be included inthe bargaining unit.They also agree that seven laboratory samplers,who obtain materials from various parts of the plant to be tested bythe laboratory chemists, should be included in the appropriate unit.In addition, the Company and the Association would include, and theS.W. 0. C. would exclude from the unit, gate and first-aid men, busoperators, chemists, monthly-paid yard clerks and weighmasters, andthe blue-print boy.These employees were all excluded from the unitfound by the Board to be appropriate in its earlier Decision and Cer-tification of Representatives.'Although such employees have sincespot-check of 10 percent of the cards submittedby the S W 0 C,namely 46,and found38 cards were signed by persons whose names appear on the Company'spay roll ofSeptember 27, 1941He also stated thatof the285 cards found bythe RegionalDirectorto be dated between August 1 and October,1941, 24 weredated after October 1, 1941.There are approximately 831 employees within the unit found below to be appropriateThe Company and the Association objected to the introduction of the Regional Director'sstatement into evidencefor thereasonthat thecards had not been checked against pay rollrecords.They contendthat the S W 0 C did notrepresent a majorityof the Company'semployees at the time recognition was requested.The objections are hereby overruled.The reportof theRegional Director and the spot-check of the Trial Examiner are takennot as proof of the precise number of employees who desire to be represented by theS.W. 0 C but rather to ascertain whether a substantial number of employees desire to beso represented.e Seeplatter of Interlake Iron CorporationandAmalgamatedAssociationof Iron, Steel,and Tin TPorkcisof North America,Local No 1657,6 N. LR B 780 The Board thereinstated "that the employees paid on an hourly rate and the heaters paid on a monthly rateemployed by the Company at its Chicago,Illinois,plant,excluding all supervisory enrployees, cafeteria managers,patrolmen,watchmen, gatemen,first-aidmen,bus operators,and laboratory samplers and chemists,constitute a unit appropriate for the purposes ofcollective bargaining."The blue-print boy is paid on a monthly late and hence wasexcluded from this unitThe Board'sDecision was issued on Aptil 23,1938On May 13, 1938, the Associationrequested the Company to recognize it as the bargaining representative of the laboratory 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen covered by the various contracts between the Company and theAssociation, we are of the opinion that they should be excluded fromthe appropriate unit in this proceeding.We find that all employees paid on an hourly rate and heaters paidon a monthly rate, employed by the Company at its Chicago plant, in-cluding laboratory samplers, but excluding supervisory employees,cafeteriamanagers, patrolmen and watchmen, office employees, gateand first-aid men, bus operators, chemists, monthly paid yard clerksand weighmasters, and the blue-print boy, constitute a unit appropri-ate for the purposes of collective bargaining and that such unit willinsure to employees of the Company the full benefit of their right toself-organization and to collective bargaining and otherwise willeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballot.To determine eligibility to vote, the S. W. 0. C. requests the useof a pay roll which will include approximately 50 dock employeeswho are laid off about December 1 each year when the river freezesand is closed to navigation during the winter months, and the Com-pany requests the use of the pay roll immediately preceding the dateof Direction of Election.Since the dock employees apparently fallwithin the category of employees who have been temporarily laid off,as described in our Direction of Election below, we find no reasonto depart from our customary practice and shall direct that thosepersons eligible to vote in the election shall be those in the appropriateunit who were employed during the pay-roll period immediately pre-ceding the date of the Direction of Election herein, subject to thelimitations and additions hereinafter set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Interlake Iron Corporation, Chicago, Illi-department employees,plant-clerical employees,gate-house department employees, cafeteriaemployees,and bus drivers.On August 1, 1938, after checking the Association's authori-zation cards for such employees, the Company entered into a contract with the Association,recognizing it as "the sole collective bargaining agency for the employees of the Chicagoplant, excepting supervisory forces and those employees acting in a confidential capacity."Similar contracts were negotiated in 1939 and 1940. The contract executed on October 1,1941, by theCompany and the Association covers "the employees of the Company at itsChicago plant,excluding superintendents,assistant superintendents, designing engineers,draftsmen,foremen, assistant foremen, watchmen,office and restaurant employees." INTERLAKE IRON CORPORATION145nois, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the Act.2.All employees paid on an hourly rate and heaters paid on amonthly rate, employed by the Company at its Chicago plant, includ-ing laboratory samplers, but excluding supervisory employees, cafe-teria managers, patrolmen and watchmen, office employees, gate andfirst-aid men, bus operators, chemists, monthly paid yard clerks andweighmasters, and the blue-print boy, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Interlake Iron Corporation, Chicago, Illinois, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30 days from the date of this Direction, under the directionand supervision of the Regional Director for the Thirteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among all employees paid on an hourly rate and heaters paid on amonthly rate, employed by the Company at its Chicago plant, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including laboratory samplers and all employ-ees who did not work during such pay-roll period because they wereill or on vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding supervisory em-ployees, cafeteria managers, patrolmen and watchmen, office employ-ees,gate and first-aid men, bus operators, chemists, monthly paidyard clerks and weighmasters, the blue-print boy, and employees whohave since quit or been discharged for cause, to determine whetherthey desire to be represented by Local Union 1657, Steel WorkersOrganizing Committee, affiliatedwith the Congress of IndustrialOrganizations, or by Employees Association of the Interlake IronCorporation, for the purposes of collective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.438861-42-vol. 38-11 In the MatterOfINTERLAKEIRONCORPORATIONandLOCAL UNION1657,STEEL WORKERS ORGANIZINGCOMMITTEE,C.I.O.Case No. R-3255AMENDMENT TO DIRECTION OF ELECTIONJanuary 30, 1942On January 10, 1942, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election in theabove-entitled proceeding.'On January 26, 1942, Employees' Asso-ciation of Interlake Iron Corporation, herein called the Association,filed with the Board a motion to amend the Direction of Election sothat the Association might be designated therein as "Employees' Asso-ciation of Interlake Iron Corporation (Independent Union)."The Board hereby amends the Direction of Election by strikingtherefrom the words "Employees Association of the Interlake IronCorporation" and inserting in lieu thereof the words "Employees'Association of Interlake Iron Corporation (Independent Union)."' 38 N. L R B 139.38 N. L It B, No 35a146